COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-257-CR





BRUCE J. COSSETT	APPELLANT

A/K/A FRANCIS CAHILL



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 16TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Bruce J. Cossett a/k/a Francis Cahill was convicted of murder in 1978.  In April 2009, he filed a pro se motion for new trial, claiming that “[n]ewly discovered information has come to light which will conclusively confirm [his] original defense.”  In June 2009, appellant filed a notice of appeal from “the Order dated sometime within the past 30 days.”  On July 24, 2009, we notified appellant of our concern that we lacked jurisdiction over this appeal because the trial court had not entered any appealable orders, and we stated that the appeal may be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal files with the court a response showing grounds for continuing the appeal.  Appellant filed a response, but it does not show grounds for continuing the appeal.

Because we generally have jurisdiction to consider an appeal in a criminal case only when there has been a judgment of conviction, and appellant has not shown grounds for continuing the appeal, we dismiss the appeal for want of jurisdiction.  
See McKown
 
v. State
, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.); 
Rohr v. State
, Nos. 02-09-00004-CR, 02-09-00005-CR, 02-09-00006-CR, 2009 WL 806914, at *1 (Tex. App.—Fort Worth Mar. 26, 2009, no pet.) (mem. op., not designated for publication); 
see also 
Tex. R. App. P. 26.2(a)(1), 43.2(f).

PER CURIAM



PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  August 21, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.